DETAILED ACTION
Claims 1-6, 9-14, 17-22, and 25-27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021, has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The original disclosure is objected to because of the following minor informalities:
In paragraphs [00140] and [00146], applicant associates a round operation control field with number 1650.  However, from FIGs.16A-16B (and prior specification paragraphs), it is an augmentation operation field that is associated with 1650.
In paragraph [00187], “and/or scientific (throughput).” is grammatically incorrect.  It appears --computing-- should be inserted after “(throughput)” to match previous language.
In paragraph [00202], replace “2006A part” with --part 2006A--.
In paragraph [00202], replace “2004” with --2006--.
In paragraph [00206], “capable of execution the” is grammatically incorrect.
In paragraph [00209], replace “is couples” with --couples--.
In paragraph [00215], last line, insert --and-- after “2210”.
The amended disclosure submitted on August 17, 2020, is objected to because of the following informalities:
In paragraph [00223], replace “an static” with --a static--.
The amended disclosure submitted on April 15, 2021, is objected to because of the following informalities:
In paragraph [00193], “a register maps” is grammatically incorrect.  Please reword.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:
The examiner recommends inserting --indicated by the opcode-- after “operation” to match the language of claim 1 (line 8) and because applicant added another bitwise logical operation (logical not) to claim 1 (line 15).  The operation of claim 5 cannot be both a “NOT” and an “OR”, Thus, it is clear to the examiner that 
Claims 6, 13-14, and 21-22 are objected to for similar reasons as claim 5.  The examiner recommends inserting --indicated by the opcode-- after “operation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, 18, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 2, applicant claims masking the packed data test operation result to produce the resultant.  Absent the logical not operation, this is originally supported by at least 
Claims 10 and 18 are rejected for similar reasons as claim 2.
Referring to claims 25-27, applicant claims that the resultant is a single bit for each corresponding element of the first packed data source and the second packed data source.  This appears to be new matter, as FIG.11 shows four elements (A1, A0, B1, B0) in the first and second packed sources (1101, 1102), but only two bits in the resultant (stored in 1103).  Therefore, there is not one bit for each corresponding element.  The examiner recommends replacing “each corresponding element of the first packed data source and the second packed data source” with --each element of the logical operation result--.  This seems to be the most straightforward fix because in FIG.11, for instance, there is clearly one resultant bit per element in logical operation result 1113.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-14, 17-22, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, line 2, “the instruction”.  There are two instructions previously set forth (“an instruction” and “a decoded instruction”) that are associated with different time frames (pre-decode and post-decode).  Applicant must make it clear which is being referred to.  The examiner recommends inserting a descriptor prior to the first instance of “instruction” and any subsequent reference to the same (e.g. “decode a program instruction”, “decode a first instruction”, “decode a fetched instruction”, etc.).
In claim 2, line 1, “the instruction” for similar reasons.
In claim 9, line 2, “the instruction” for similar reasons.
In claim 10, line 1, “the instruction” for similar reasons.
In claim 17, line 3, “the instruction” for similar reasons.
In claim 18, line 2, “the instruction” for similar reasons.
All dependent claims are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
All claims are allowable, but only over the prior art.  Please address all remaining issues.

Response to Arguments
On page 12 of applicant’s response (hereafter “the response”), applicant argues that “an instruction” sufficiently serves as basis for “the instruction” because no word is used between “an” and “instruction”.
The examiner respectfully disagrees that “an instruction” is sufficient basis for “the instruction” given that “a decoded instruction” is also claimed.  Applicant sets forth two instructions that exist at two different times: (1) “an instruction”, which exists prior to decoding as an undecoded instruction, and (2) “a decoded instruction”, which is the result of decoding the undecoded instruction.  MPEP 2173.05 analogously states “if two different levers are recited earlier in the claim, the recitation of ‘said lever’ in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”  In this instance, there are two different instructions, and it is not clear which is being referred to, in part because “the instruction”, having the claimed fields, does not have to be the instruction that is decoded.  For instance, with an implicit operand, the undecoded instruction may not include a field explicitly indicating a given operand, but, once decoded, the decoded instruction (e.g. control signals used to access operands and control the execution circuitry to perform the desired operation) may include that operand field (to obtain the implicit operand).  The examiner again recommends one of the various solutions previously proposed.

On page 12 of applicant’s response, applicant requests that the examiner discuss the 112 rejections with his SPE as it is expected that the SPE will personally check on the pendency of every application which is up for the third or subsequent Office Action.
A primary examiner is granted full signatory authority to make decisions related to patentability.  A third action is now required, in part because applicant did not timely accept the allowable subject matter indicated in paragraph 30 of the first Office Action.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Magklis et al., U.S. Patent Application Publication No. 2020/0225953 A1, has taught an instruction for testing an indexed bit in each element of a vector and creating a resultant (inverted or not) based on that test.  A predicate/mask may be override bits in the resultant.  See FIGs.2-3B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.